COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00353-CR

Ex parte Vincent Paul Martinez             §    From the 271st District Court

                                           §    of Wise County (CR-18171)

                                           §    December 31, 2015

                                           §    Opinion by Chief Justice Livingston

                                           §    (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Vincent Paul Martinez shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston